Citation Nr: 1009180	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating higher than 20 percent for Type II 
diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
April and November 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran also filed a timely notice of disagreement (NOD) 
to initiate an appeal of five other claims, as indicated in 
the February then April 2007 statement of the case (SOC).  
Those additional claims were for higher ratings for residuals 
of shell fragment wounds to his left forearm, right lower 
leg, left thigh, and right wrist, with associated injuries to 
Muscle Groups VIII, II, and XIV, as well as for a higher 
rating for a residual scar on his right calf and lateral 
aspect of his right knee.  However, in his subsequent May 
2007 substantive appeal (VA Form 9), the Veteran only 
perfected an appeal concerning the claim for a rating higher 
than 20 percent for his Type II Diabetes Mellitus with 
erectile dysfunction (ED).  There was no mention of those 
several other claims, so those claims are not before the 
Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2009).

As support for his claim for a rating higher than 20 percent 
for his Type II Diabetes Mellitus with ED, the Veteran 
testified at a hearing at the RO in October 2009 before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.  During the hearing, 
the Veteran contended that he is unemployable on account of 
his diabetes.  In Roberson v. Principi, 251 F.3d 1378, 1384 
(2001), the U.S. Court of Appeals for the Federal Circuit 
held that once a claimant:  (1)submits evidence of a 
medical disability, (2) makes a claim for the highest 
possible rating, and (3) submits evidence of unemployability, 
an informal claim for a total disability rating based on 
individual unemployabilty (TDIU) is raised under 38 C.F.R. § 
3.155(a).

And as the Federal Circuit Court more recently explained in 
Rice v. Shinseki, 251 F.3d 1378, 1384 (2001), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim to the RO.  Remands to the RO generally are 
via the Appeals Management Center (AMC).  VA's Office of 
General Counsel also has indicated that remanding the 
derivative TDIU claim does not preclude the Board from going 
ahead and deciding the claim for a higher rating for the 
disability that formed the basis of the TDIU claim.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 
6, 2001).

Here, though, an August 2008 RO decision already has 
considered and denied this additional claim for a TDIU.  And 
since the Veteran did not appeal that decision, it is final 
and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  It appears he may be petitioning to reopen 
this claim for a TDIU.  So this additional claim is referred 
to the RO for appropriate development and consideration.  
The Board does not have jurisdiction to consider it, even in 
a remand, because the RO has not considered it in the first 
instance (since the prior August 2008 decision), much less 
denied the claim followed by the initiation and perfection of 
a timely appeal to the Board by the Veteran.  See 38 C.F.R. § 
20.200 (2009).  See, too, Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction over an issue 
not yet adjudicated by the RO).  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has not required him to 
limit (meaning regulate) his activities; indeed, to the 
contrary, his doctors have advised him to exercise regularly 
as one of the prescribed means of treating this condition.

2.  The Veteran has ED as a residual complication of his 
diabetes, but he does not have physical deformity of his 
penis.  Moreover, he is already receiving special monthly 
compensation (SMC) on account of the loss of use of a 
creative organ.  

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the Type II Diabetes Mellitus.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.119, Diagnostic Codes 7913 (2009).  

2.  The criteria also are not met for a separate, i.e., 
compensable, disability rating for the associated ED.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1-4.14, 
4.20, 4.21, 4.27, 4.31, 4.115b, Diagnostic Code 7522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2004, June 2005, August 2006 and August 2008.  These letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the August 
2006 letter complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the Veteran's claim in the September 2009 
SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
provision of that additional notice, since it was not sent 
prior to initially adjudicating the claim, has been 
rectified.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records, Social 
Security Administration (SSA) records and arranged for VA 
compensation examinations to assess the severity of his 
diabetes mellitus with ED.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the VA compensation 
examinations of the Veteran's service-connected disability 
were in January and July 2005 and September 2008, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of his diabetes and any residual 
complication such his ED is not warranted because there is 
sufficient evidence, already of record, to fairly decide this 
claim insofar as assessing the severity of these conditions.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Analysis-Whether the Veteran is Entitled to a Rating 
Higher than 20 percent for his Type II Diabetes Mellitus with 
ED

The Veteran contends the current 20 percent rating for this 
disability is inadequate compensation for the adverse impact 
on his life.  He testified during his recent hearing in 
October 2009 that, as a result of his diabetes, he cannot do 
much exercise, has dietary difficulties, and cannot drive 
trucks for employment due to the effects of insulin 
injections to control his diabetes.  He said he has trouble 
with activities of daily living, such as having to stop and 
rest when he takes out the garbage.  He also says he has 
urinary problems and is unable to have sex because of the ED, 
in turn making it difficult for him to establish 
relationships with women.



Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The Veteran is not appealing his initial rating assigned in a 
previous rating decision, so the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, that said, the Court rather recently 
held that, in determining the present level of disability for 
any increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability has exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from one year before the claim was filed (October 
2004) - so in this case, October 2003 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  



The Veteran's Type II Diabetes Mellitus disability is 
currently evaluated under Diagnostic Code 7913 as 20-percent 
disabling.  Under DC 7913, 20 percent rating is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  The next 
higher rating of 40 percent is assigned when the disability 
requires insulin, restricted diet, and regulation of 
activities.  An even higher 60 percent disability rating is 
warranted when the diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum 100- percent 
rating is warranted if the disorder requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring three hospitalizations a 
year or weekly visits to a diabetic provider, plus either 
progressive loss of weight and strength or signs that would 
be compensable if separately evaluated.  DC 7913.

The evidence of record does not support a rating above the 20 
percent currently assigned.  The Board sees the Veteran is 
taking an oral hypoglycemic agent and is on a restricted 
diet, but this is contemplated by his current 20 percent 
rating.  38 C.F.R. § 4.7.  The higher 40 percent rating 
requires "regulation of activities."  See DC 7913.  And 
"medical evidence" is required to demonstrate or establish 
a regulation of activities.  Camacho v. Nicholson, 21 Vet. 
App. 360, 364 (2007).  In discussing the meaning of 
"regulation of activities," the Court in Camacho held that, 
in order for a claimant to be entitled to a 40 percent 
disability rating for diabetes under DC 7913, the evidence 
must show that it is medically necessary for the claimant to 
avoid "strenuous occupational and recreational activity."  
Camacho, 21 Vet. App. at 360.

Here, the Board does not find this necessary supporting 
medical evidence of "regulation of activities" so as to 
meet this requirement for a higher 40 percent rating under DC 
7913.  The Veteran alleged in his hearing testimony that 
there are significant restrictions of his daily life due to 
his diabetes mellitus symptomatology.


But, more importantly, there is no medical evidence that any 
clinician has actually prescribed restriction of activities 
as a means of trying to control the Veteran's diabetes.  See 
generally DC 7913; Camacho, supra.  The Board acknowledges 
that the January and July 2005 VA examination reports note 
the Veteran's supposed history that he is unable to perform 
strong physical activities due to restrictions from diabetes 
problems.  These reported problems included swelling in his 
legs, poor appetite, extreme fatigue, and limitation of 
exercise.  But the VA examiner (the same physician for both 
exams) did not make any objective findings in this regard 
based on his personal examination of the Veteran.  Cf., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  That is to say, 
"[e]vidence which his simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 
'competent medical evidence'"...."].  Consequently, these 
historical notations (which the Veteran self-reported) do not 
constitute competent medical evidence of the required 
restriction on his activity.  Even were they competent 
findings, they nonetheless fail in the crucial respect that 
they do not show that it is medically necessary for him to 
avoid strenuous occupational and recreational activity to 
control his diabetes.  The report of the more recent 
September 2008 VA examination also does not establish the 
Veteran has to restrict his activity as part of a medical 
regime to treat his diabetes.  He only establishes physically 
distressing symptoms of his diabetes, but fails to provide 
requisite evidence that he has been medically advised to 
restrict his physical activity in furtherance of his diabetes 
treatment, especially in combination with his present regime 
of insulin and regulated diet.

So the Veteran has not provided any clinical evidence 
suggesting a health care provider prescribed regulation of 
strenuous activities due to the diabetes mellitus.  Indeed, 
to the contrary, as reflected in several VA outpatient 
treatment notes, the Veteran has been encouraged to increase 
his physical activity (exercise, etc.) as a means of 
controlling his diabetes mellitus.  When evidence exists that 
the appellant has been encouraged to be more physically 
active, such medical documentation "contradicts any assertion 
that the appellant was being advised to limit his strenuous 
activity."  See Camacho v. Nicholson, 21 Vet. App. 360 
(2007).  

Further, the facts in Camacho are analogous.  Under the facts 
of that case, a decision by the Veteran's employer to 
disqualify him from driving patients at the hospital where he 
worked did not constitute a "regulation of activities" 
within the meaning of DC 7913 because there was no medical 
evidence that imposed any restrictions on Mr. Camacho's own 
personal activities and the restriction was imposed solely 
based on his having "insulin dependent" diabetes.  Camacho, 
21 Vet.App. at 367.  The Court emphasized that the 
restriction was imposed because he was "insulin dependent," 
not because he had uncontrolled diabetes.  Camacho, 21 
Vet.App. at 368.  "This distinction is important because 
something more than insulin dependence is required under 
DC 7913 to obtain the 40% disability rating and yet insulin 
dependence was the sole basis for the employer-imposed 
restriction."  Id.  And interpreting the holding in Camacho, 
a single-judge decision by the Court in Stas v. Peake 2008 WL 
928395, 2 (2008) offers further guidance directly applicable 
to the case at hand.  Stas states that "the appellant's 
inability to obtain a commercial driver's license [due to 
insulin dependence] is not evidence of restricted activities 
generally, nor does the appellant contend that he has been 
[medically] advised to stop driving."  Id.  

Here, the Veteran was similarly unable to maintain a 
commercial driver's license for work as a truck driver 
because of his insulin dependence for his diabetes, 
not because a physician prescribed that he restrict this 
activity to control his diabetes symptomatology.  A letter by 
a VA treating physician, dated in September 2004, only 
confirms the Veteran is an insulin-dependent diabetic and, 
therefore, ineligible under federal law for employment as a 
commercial motor vehicle driver.  The physician does not, 
however, make any recommendation that the Veteran restrict 
his driving as part of his diabetes treatment regime.  
Therefore, the Veteran has not established the required 
"regulation of activities" on account of his diabetes to in 
turn warrant a higher 40 percent rating under DC 7913.



The Veteran also is not shown to be entitled to additional 
compensation, including a separate (i.e., compensable) 
rating, for the ED associated with his diabetes as a residual 
complication.  Concerning this additional possibility, 
the rating criteria of DC 7913 indicate that compensable 
complications of diabetes mellitus will be evaluated 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.  See DC 7913, Note (1).  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.  Id.  Some established 
diabetes complications, although currently noncompensable, 
are already separately service connected.  These include the 
Veteran's hypertensive retinopathy, diabetic nephropathy with 
hypertension, and right lower extremity peripheral vascular 
disease/peripheral neuropathy..  As such, the Board cannot 
consider these conditions since they would be distinct claims 
for higher ratings of already existing service-connected 
disabilities.  The Veteran also already has a 40 percent 
rating for left lower extremity peripheral vascular disease 
or peripheral neuropathy as a complication of his diabetes, 
so already being separately compensated for that resulting 
disability.

Moreover, in an unappealed - and therefore final and 
binding, November 2005 rating decision the RO considered and 
denied a claim for coronary artery disease as another 
complication, since it pre-dated the diabetes mellitus.  
Therefore, the issue of a heart complication of his diabetes 
also cannot now be considered in the present appeal, unless 
he first reopens this claim on the basis of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

In that November 2005 rating decision, the RO granted service 
connection for ED as a noncompensable complication of the 
diabetes.  As such, his ED is part and parcel of the diabetic 
process under DC 7913.  The issue presently before the Board 
is whether a schedular compensable rating should be assigned 
under the rating schedule for ED.  A separate compensable (20 
percent) rating must be met under the applicable provision, 
DC 7522, for "penis, deformity, with loss of 
erectile power."  38 C.F.R. § 4.115b.  A rating at the 20-
percent level under this DC requires physical deformity of 
the penis with loss of erectile power.  


The Board is not disputing the Veteran has loss of erectile 
power, as indeed, he is receiving SMC for loss of use of a 
creative organ under 38 C.F.R. § 3.350(a).  See also 38 
U.S.C.A. § 1114(k).  A footnote in DC 7522 indicates the 
disability is to be reviewed for entitlement to SMC for loss 
of use of a creative organ under 38 C.F.R. § 3.350(a), which 
is no longer a concern since this already has been done.  But 
the key factor in establishing entitlement to a compensable 
evaluation, aside from the rating for the underlying 
diabetes, is showing the Veteran also has deformity of his 
penis, meaning a physical deformity, which the medical 
evidence on file does not indicate nor does he contend.  
See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating 
the use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  See 
also 38 C.F.R. § 4.3, 4.31.  Indeed, the January 2005 and 
September 2008 VA examiners found that the Veteran had a 
normal circumcised penis.  The January 2005 examiner, 
incidentally, indicated the Veteran's right testicle was 
lost, but that this was due to testicular cancer, not 
diabetes.  In fact, on no other occasion did examinations or 
treatment records reveal a physical deformity of the penis.  
Without evidence of deformity of the penis, again, meaning a 
physical deformity, there simply is no basis for assigning a 
compensable evaluation for the ED.

In addition, the medical evidence shows certain other 
conditions are not complications of the diabetes mellitus.  
The most recent VA examination report, as mentioned dated in 
September 2008, found that the Veteran's urinary dysfunction 
and bowel leakage are not as likely as not complications of 
his diabetes mellitus.  And despite his complaint that 
diabetes affects his skin, examination of his skin showed it 
was normal.  So these conditions cannot be considered part of 
his diabetic process.



Since the Veteran's diabetes mellitus disability has never 
been more than 
20-percent disabling at any time since October 2003 (one year 
prior to filing his current claim), the Board cannot 
"stage" this rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In addition, the complications - 
namely, his ED has never been more than zero-percent 
disabling during this period.  Id.  
So, for these reasons and bases, the preponderance of the 
evidence is against his claim for a disability rating higher 
than 20 percent for his service-connected diabetes mellitus 
with ED, in turn meaning the "benefit-of-the-doubt" rule is 
not applicable and that the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 20 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that 
industrial capabilities are impaired).  And, as already 
explained, he already is separately receiving SMC based on 
the loss of use of a creative organ.  
See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalization, to 
suggest he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment 
has been primarily-if not exclusively, on an outpatient 
basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 20 percent for Type II 
diabetes mellitus with ED is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


